Title: Wilson Cary Nicholas to Thomas Jefferson, 4 February 1810
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


          
            My Dear Sir
            Warren 
                     Feby 4. 1810
          
           
		  I was excessively mortified two days ago, to find in my possession a letter written on the 20th of Decr in answer to your favour of the 16th of that month. I am the more distressed lest you shou’d suppose from my silence I had not received as I ought the reproof it contained. Admonitions from you, I shall ever consider as proofs of your friendship and I beg you to be assured, there does not exist, a man whose approbation I so anxiously wish, as I do for yours.
          
          It is to me most painful to know you disapprove of my resignation. & nothing can be more grateful than an opportunity to justify myself. In taking that step I acted according to my sense of duty. I was in a situation where I was obliged to rely solely upon my own judgement. I believed it was doubtful whether I cou’d get to Washington in the course of the winter. (what I have suffered and the obstinacy of my disorder leave me little doubt upon that subject) I am sure if I was there, I shou’d not be able to attend the house. Under these circumstances I believed it to be my duty to withdraw, that conviction strong upon my mind, I cou’d not without forfeiting all self respect, have done otherwise than I did. The consideration that your friendship to me suggests that I coud be serviceable at this crisis, wou’d if I had wou’d if I had concurred in that opinion, have induced me to have risqued and to have borne every thing that cou’d have happened without a murmur. I know myself and the people with whom I shou’d have acted too well too well to think so. I amSo
			 far however from believing that to be the case, I fear if I was in Congress and in health I shou’d be useless to say the least. In the course of my public service I have been as much disposed as a man ought to be to accommodate myself to the opinions of others, upon questions of policy & expediency. In some cases I have doubted whether I did not deserve reproach for having yielded too much. My feelings upon this subject are such, that I believe my course in the present congress, if I had continued a member, wou’d probably not have pleased any party. My conscience wou’d not have permitted me to support any kind of commercial warfare that I have heard suggested. I believe it is impracticable to execute such laws, that we have annexed too much importance to them, that at best they are not suited to the present State of things, and that such expedients will ultimately demoralize & debase the American people. There was a time when an embargo & non intercourse wou’d have saved us but that is gone by. You warned
			 your country of the danger & proposed the remedy but without effect. As you say there now remain only war or submission. I suspect the administration is not for war. With all its weight I do
			 not
			 know that congress cou’d be induced to make war. In opposition to the wishes of the administration the vote wou’d be small. I am decidedly of opinion that every expedient short short of war is submission disguise it as they may, and that they will only tend to increase our embarrassments & disgrace. I am so deeply impressed with this belief that if I was in Congress my vote wou’d be for a declaration of war, or at least for letters of marque and reprisal against both England & France. If that proposition failed, I wou’d
			 have resigned my seat, and published my reasons for doing so. With
			 these sentiments you can judge how little probability there is that I cou’d have been of any service.
          
                  
                  The solemn determination of both England & France (announced to us by their ministers) to adhere to their measures, precludes all hope from negotiation. Our unanimous vote last year that we wou’d not submit to them, Our interest & regard to national character leaves us no choice whether we will resist or not. The entire failure (no matter whether from incompetence of
			 the means, or our inexecution of our laws) of every mode of coercion short of war, leaves us nothing to choose from but war & submission. When I took the first step in the contest with these
			 nations, I foresaw the possible nay the probable ultimate resort to arms. It was our duty to avoid it by every honorable means. But it was equally incumbent upon us, not only to be aware that this was a probable result, but to be prepared to meet it. We ought never to have taken the first step unless we were determined
			 to go all lengths. That was then my determination and has remained so ever since. We have exhausted every means in our power to preserve peace. We have tried negotiation until it is disgraceful to think of renewing it, and commercial restrictions have operated to our own injury. War or submission alone remain. In deciding between them I cannot hesitate a moment.
          It is not possible for any man to feel more anxiety for his country than I do. Nor will I conceal from you my fears that we are destined, sooner than we had flattered ourselves it wou’d happen; to experience the woes that have afflicted other nations. I fear too it may be ascribed with too much justice to our want of wisdom & patriotism. I have forwarded to Washington the catalogue you were so good as to send me. 
                  I hoped some days ago that I shou’d soon be well, but I find it is in vain to expect it until there is a return of warm weather. I was on horse horse back, for two hours five or six days past, in consequence of which I have suffered so much that I shall not venture again shortly
          
            I am my Dear Sir with the utmost respect your friend & hum. Servt
            
                  W. C. Nicholas
          
        